UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


KEVIN MATTHEW GRIFFIN,                 
             Petitioner-Appellant,
                 v.                                No. 00-6102
RONALD ANGELONE,
             Respondent-Appellee.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                        (CA-99-337-AM)

                      Submitted: October 26, 2000

                      Decided: November 17, 2000

   Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.



Dismissed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                              COUNSEL

Kevin Matthew Griffin, Appellant Pro Se. Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        GRIFFIN v. ANGELONE
                              OPINION

PER CURIAM:

   Kevin M. Griffin, a Virginia inmate, appeals the district court’s
order denying his petition filed under 28 U.S.C.A. § 2254 (West 1994
& Supp. 2000), in which he challenged his conviction for malicious
wounding of a police officer. We have reviewed the record, the dis-
trict court’s opinion, and Griffin’s informal brief filed in this court.
Griffin does not argue on appeal that the district court erred with
regard to two of his claims: (1) that the trial court erred by not
instructing the jury that parole had been abolished; and (2) that coun-
sel was ineffective for failing to object to the prosecutor’s statements
in closing argument it was undisputed Griffin fired a gun at the officer
and that Griffin was angry. Because Griffin did not raise these issues
in his informal appellate brief, he has not preserved them for our
review. See 4th Cir. R. 34(b). We therefore deny a certificate of
appealability in part and dismiss this portion of the appeal.

   With regard to Griffin’s remaining claims, we note that the district
court construed Griffin’s challenge to the jury instructions and closing
arguments as independent claims rather than as claims raised under
the rubric of ineffective assistance of counsel. Because the record on
appeal does not contain the relevant portions of the state court record,
we are unable to review these claims or the district court’s disposition
of Griffin’s claims that counsel provided ineffective assistance by
failing to obtain the victim officer’s medical records, to subpoena an
expert witness, and to move to strike the evidence on the ground that
the evidence was insufficient. See 28 U.S.C.A. § 2254(f) (providing
that if petitioner is unable to produce the record due to indigency or
other reason, "the State shall produce such part of the record and the
Federal court shall direct the State to do so"); Rule 3, Rules Govern-
ing Section 2254 Cases (requiring respondent to attach to answer rele-
vant transcripts of pretrial, trial, post-trial, and post-conviction
proceedings and decisions from appellate and post-conviction courts).

   Accordingly, we grant a certificate of appealability in part, vacate
the remaining portion of the district court’s order, and remand for fur-
ther proceedings consistent with this opinion. We dispense with oral
argument because the facts and legal contentions are adequately pre-
                       GRIFFIN v. ANGELONE                       3
sented in the materials before the court and argument would not aid
the decisional process.

                                 DISMISSED IN PART, VACATED
                                     IN PART, AND REMANDED